Citation Nr: 1646707	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating (evaluation) for a left ulnar nerve disability in excess of 10 percent prior to April 30, 2014, and in excess of 20 percent on and after April 30, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1958 to May 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Houston, Texas, which denied an increased disability rating in excess of 10 percent for the service-connected left ulnar nerve disability.  In July 2014, a Decision Review Officer (DRO) granted an increased disability rating of 20 percent for the service-connected left ulnar nerve disability, and effectuated the award as of April 30, 2014, thus creating a "staged" rating.  

The matter was previously before the Board in February 2015, where the issue on appeal was remanded to obtain potentially outstanding VA treatment records discussed at a December 2014 Travel Board hearing.  The record reflects that the Agency of Original Jurisdiction (AOJ) attempted to obtain these outstanding treatment (medical) records and the matter was subsequently returned to the Board.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board must again remand the issue on appeal, the Board need not address compliance with remand orders at this time.

In its February 2015 decision, the Board also remanded the issue of a higher initial disability rating (evaluation) in excess of 10 percent for posttraumatic arthritis of the left elbow for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran was to be informed that the arthritis rating issue would not be returned to the Board unless the appeal was perfected.  The appropriate SOC and required notice was sent to the Veteran in August 2015.  The record reflects that the Veteran did not perfect the appeal, and the issue of a higher initial rating for posttraumatic arthritis of the left elbow is not before the Board at this time.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.


REMAND

New VA Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an October 2016 brief, the Veteran's representative noted that the last VA examination was in April 2014.  The representative requested a new examination as, "the one of record is too old to adequately evaluate the disability;" however, the mere passage of time does not require VA to provide a new medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

Prior to submitting the October 2016 brief, the representative, in August 2016, also submitted to VA a copy of a July 2016 VA neurosurgery attending note.  The neurosurgery note indicates that symptoms of the Veteran's service-connected left ulnar nerve disability may have worsened since the previous April 2014 VA examination.  As there is a specific suggestion of worsening of disability since the last VA examination, the Board will remand to obtain a new VA examination.


Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand,  the AOJ should obtain any outstanding VA treatment records for the period from January 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's left ulnar nerve disability, not already of record, for the period from January 2016.

2.  Schedule the appropriate VA examination(s) to assist in determining the current level of severity of the service-connected orthopedic disabilities on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner(s) should report the extent of the left elbow/left ulnar nerve disability symptoms in accordance with VA rating criteria.  The Board notes that the disability currently has a hyphenated diagnostic code of 5212 (Radius, impairment of)-8516 (the ulner nerve).  

3.  Then readjudicate the issue of an increased disability rating for a left ulnar nerve disability (in excess of 10 percent prior to April 30, 2014, and in excess of 20 percent on and after April 30, 2014).  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



